 

EXHIBIT10.27

Execution Copy

AMENDMENT NO. 1 TO

NOTE PURCHASE AGREEMENT

(2016)

This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”), is dated as
of October 13, 2017, by and among Life Storage, Inc., formerly known as Sovran
Self Storage, Inc., a Maryland corporation (“LSI”) and Life Storage LP, a
Delaware limited partnership, formerly known as Sovran Acquisition Limited
Partnership, (“LSLP”, and together with LSI, the “Obligors”) and the holders of
the Notes (as defined below) party hereto.  Capitalized terms used but not
defined herein have the meanings given to them in the Note Purchase Agreement
(as defined below).

RECITALS

WHEREAS, the Obligors issued $200,000,000 aggregate principal amount of its
3.67% Senior Guaranteed Notes, Series F, due July 21, 2028 (the “Notes”)
pursuant to that certain Note Purchase Agreement dated as of July 21, 2016 among
the Obligors, and each of the purchasers named on Schedule A thereto (the “Note
Purchase Agreement”); and

WHEREAS, the Obligors and the noteholders party hereto desire to amend certain
provisions of the Note Purchase Agreement on the terms and conditions contained
herein; and

WHEREAS, in accordance with Section 17.1 of the Note Purchase Agreement, the
provisions of the Note Purchase Agreement being amended pursuant to Section 2
hereof may be amended with the written consent of the Obligors and the Required
Holders.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.Incorporation of Recitals.  The above Recitals are hereby confirmed by
the parties hereto and incorporated into this Amendment in their entirety.

Section 2.Amendments to Note Purchase Agreement.  Upon the effectiveness of this
Amendment, the Note Purchase Agreement is hereby amended as follows:

(a)Each reference of the Note Purchase Agreement to:

(i)“Sovran Self Storage, Inc., a Maryland corporation (“Sovran”) shall mean
“Life Storage, Inc., a Maryland corporation (“LSI”) and

(ii)“Sovran Acquisition Limited Partnership, a Delaware limited partnership
(“SALP”) shall mean “Life Storage LP, a Delaware limited partnership (“LSLP”).

1

--------------------------------------------------------------------------------

 

(b)Section 10.3(k) of the Note Purchase Agreement shall be replaced in its
entirety as follows:

(k)  Investments consisting of Distributions permitted under Section 10.7
hereof;

and

(c)Section 10.7 of the Note Purchase Agreement shall be replaced in its entirety
as follows:

Section 10.7  Distributions.  The Obligors will not make any Distributions if
any Default or Event of Default has occurred and is continuing or would occur
therefrom; provided, however, that the Obligors may at all times make
Distributions with respect to any fiscal year in an aggregate amount not to
exceed the minimum amount (after taking into account all available funds of LSI
from all other sources) necessary in order to enable LSI to maintain its status
as a REIT; and provided further that, subject to the requirements of Section
10.3(1), the Obligors will not at any time make any Distributions with respect
to any period of twelve (12) consecutive months in connection with the purchase,
redemption or retirement of capital stock of the Obligors that exceed
$100,000,000 in the aggregate during such period unless the Obligors shall have
first received written confirmation from each Rating Agency then rating the long
term unsecured debt of the Obligors that the proposed Distribution will not
result in such rating being withdrawn or being downgraded below “BBB-” by S&P,
“Baa3” by Moody’s, “BBB-” by Fitch or below an equivalent rating by any other
Rating Agency then rating the Obligors.

(d)Section 10.10 of the Note Purchase Agreement shall be replaced in its
entirety as follows:

Section 10.10.  Consolidated Tangible Net Worth.  As at the end of any fiscal
quarter and any other date of measurement, the Obligors shall not permit
Consolidated Tangible Net Worth to be less than the sum of (a) $1,210,000,000,
plus (b) 80% of the sum of (i) the Net Cash Proceeds received by LSI in
connection with any offering of stock in LSI and (ii) the aggregate value of
operating units issued by LSLP in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued), in each case after December 10, 2014,
and on or prior to the date such determination of Consolidated Tangible Net
Worth is made.

2

--------------------------------------------------------------------------------

 

(e)Schedule B to the Note Purchase Agreement is hereby amended by replacing each
of the following terms in its entirety as follows:

(i)“Holdings” means Life Storage Holdings, Inc., a Delaware corporation.

(ii)“Principal Lending Facility” means, collectively, the Bank Credit Agreement,
the 2011 Note Purchase Agreement, the 2014 Note Purchase Agreement, the Public
Bond Facility and any other agreement, whether now existing or existing in the
future, creating or evidencing privately placed or publicly issued indebtedness
for borrowed money by any Obligor.

Section 3.Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall be fully effective and binding on all the parties hereto and all holders
of the Notes as of the date hereof when all of the following conditions
precedent shall have been satisfied (the “Effective Date”):

(a)upon the execution and delivery of this Amendment by the Obligors and the
Required Holders;

(b)the representations and warranties of the Obligors set forth in Section 6
hereof shall be true and correct on and with respect to the date of the
execution and delivery of this Amendment and as of the Effective Date; and

(c)the holders shall have received fully executed copies of the following, each
of which shall be in form and substance reasonably satisfactory to the Required
Holders:  (i) that certain Fourth Amendment to Sixth Amended and Restated
Revolving Credit and Term Loan Agreement, dated October 13, 2017, by and among
the Obligors and Manufacturers and Traders Trust Company, as Administrative
Agent, with respect to the Bank Credit Agreement; (ii) that certain Amendment
No. 5 to Note Purchase Agreement (2011), dated the date hereof, by and among the
Obligors and the holders party thereto, with respect to the Note Purchase
Agreement dated as of August 5, 2011, among LSI, LSLP and the several Purchasers
identified therein, as amended to date; and (iii) that certain Amendment No. 4
to Note Purchase Agreement (2014), dated the date hereof, by and among the
Obligors and the holders party thereto, with respect to the Note Purchase
Agreement dated as of April 8, 2014, among LSI, LSLP and the several Purchasers
identified therein.

The Obligors will deliver executed or true and correct copies of this Amendment
to each holder of outstanding Notes promptly following the date on which it is
executed and delivered by all the necessary parties hereto.

Section 4.Ratification.  Except as specifically set forth in this Amendment,
the  terms of the Note Purchase Agreement, as amended hereby, shall remain in
full force and effect and are hereby ratified and affirmed, in their entirety.

Section 5.Representation of Authority.  By execution and delivery of this
Amendment, each party hereby represents and warrants to the other parties that
the person executing this Amendment for such party is duly authorized to execute
this Amendment on behalf of such party.

3

--------------------------------------------------------------------------------

 

Section 6.Representations and Warranties of the Obligors.  To induce the
Required Holders to execute and deliver this Amendment, each of the Obligors
represents and warrants to the holders of the Notes that on the date hereof:

(a)Authorization, Etc.  This Amendment has been duly authorized by all necessary
corporate or partnership action on the part of it, and the Note Purchase
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and (ii) general principals of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).

(b)Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by it of this Amendment will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of a Lien in
respect of any property of it under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which it is bound or by which it or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to it or
(iii) violate any provision of any statute or other rule or regulations of any
Governmental Authority applicable to it.

(c)Governmental Authorizations, Etc.  No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by it of this
Amendment, except any that have been obtained and are in full force and effect.

(d)No Default.  No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

(e)No Fees.  It has not, nor has any Subsidiary or Affiliate of it, directly or
indirectly, paid or caused to be paid any consideration or remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any creditor
of the Obligors as consideration for or as an inducement to the entering into by
any such creditor of any amendment or other modification to any credit facility,
the effect of which amendment or other modification is to amend or modify any
provisions thereof similar to the modifications reflected in this Amendment.

Section 7.Fees of Counsel.  The Obligors shall pay the reasonable fees and
disbursements of Greenberg Traurig, LLP, as special counsel for the holders of
the Notes, relating to the transactions contemplated by this Amendment, as set
forth in a statement delivered to the Obligors.

Section 8.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and

4

--------------------------------------------------------------------------------

 

the same instrument.  Each counterpart may consist of a number of copies hereof,
each signed by less than all, but together signed by all, of the parties hereto.

Section 9.Governing Law.  This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would require or permit the application of the laws of a jurisdiction
other than such State.

Section 10.Electronic Delivery.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by electronic mail in “portable
document format” (“.pdf’) form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall be effective as delivery of a manually executed
counterpart of this Amendment.

[Remainder of page intentionally left blank; next page is signature page]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date hereof.

 

OBLIGORS:

 

LIFE STORAGE, INC.

(f/k/a SOVRAN SELF STORAGE, INC.)

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 

LIFE STORAGE LP

(f/k/a SOVRAN ACQUISITION LIMITED PARTNERSHIP)

 

By:

 

Life Storage Holdings, Inc. (f/k/a Sovran Holdings, Inc.),

 

 

its general partner

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 

[Signature Page - Amendment No. 1 to Note Purchase Agreement (2016 Notes)]

--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

Teachers Insurance and Annuity

Association of America

 

By:

 

/s/ Chris Miller

Name:

 

Chris Miller

Title:

 

Director

 

[Signature Page – Amendment No. 1 to Note Purchase Agreement (2016)]

--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

Thrivent Financial for Lutherans

 

By:

 

/s/ Christopher Patton

Name:

 

Christopher Patton

Title:

 

Managing Director

 

[Signature Page – Amendment No. 1 to Note Purchase Agreement (2016)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

METROPOLITAN LIFE INSURANCE COMPANY

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Senior President and Managing Director

 

BRIGHTHOUSE LIFE INSURANCE COMPANY

f/k/a MetLife Insurance Company USA

 

By:

 

MetLife Investment Advisors , its Investment Manager

 

 

 

By:

 

/s/ Frank O. Monfalcone

Name:

 

Frank O. Monfalcone

Title:

 

Managing Director

 

[Signature Page – Amendment No. 1 to Note Purchase Agreement (2016)]

--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as of the date thereof.

Minnesota Life Insurance Company

Alliance United Insurance Company

American Republic Insurance Company

Blue Cross And Blue Shield of Florida, Inc.

Polish National Alliance of the U.S. of N.A.

Catholic Life Insurance

Dearborn National Life Insurance Company

Gleaner Life Insurance Society

United Insurance Company Of America

Unity Financial Life Insurance Company

Catholic United Financial

 

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ Robert G. Diedrich

Name:

 

Robert G. Diedrich

Title:

 

Vice President

 

[Signature Page – Amendment No. 1 to Note Purchase Agreement (2016)]

--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

Transamerica Financial Life Insurance

Company

 

By:

 

AEGON USA Investment Management,

 

 

LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

Transamerica Life (Bermuda) LTD

 

By:

 

AEGON USA Investment Management,

 

 

LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

[Signature Page – Amendment No. 1 to Note Purchase Agreement (2016)]

--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as of the date thereof.

 

The Guardian Life Insurance Company of America

 

By:

 

/s/ Barry Scheinholtz

Name:

 

Barry Scheinholtz

Title:

 

Senior Director

 

[Signature Page – Amendment No. 1 to Note Purchase Agreement (2016)]